Steinle, J.
The issues here are substantially the same as those in State ex rel. West Allis v. Dieringer, ante, p. 208, 81 N. W. (2d) 533.
For reasons there stated we are obliged to determine that the order of the village board of the village of West Milwaukee and the town board of the town of Greenfield purporting to create Joint School District No. 16 of the village of West Milwaukee and the town of Greenfield was null and void and *227of no effect. The plaintiff is entitled to the considerations which it seeks in its complaint.
By the Court. — -Judgment reversed, and cause remanded for further proceedings in accordance with this opinion and as may be applied for by the plaintiff under its complaint herein.